Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application No. 16/713,076 filed on 12/13/2019.
Election/Restrictions
Applicant’s election without traverse of Species II (claims 1-4 and 9-10) in the reply filed on 06/30/2021 is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a control circuit board”. It is unclear whether the intended scope meant to refer back to “a control circuit board” from claim 4 or if separate control circuit board is required in addition to the control circuit board that is claimed in claim 4. It is noted that in the event of amending any claims to overcome the 112(b) rejection, the amendments should be in view of the elected Species 2 (specifically, claims 1-4 and 9-10) which are corresponding to Fig. 4. It is also noted that Fig. 4 shows only one “control circuit board” 140.
For the purposes of the subsequent examination, the limitation is interpreted as”coupling the control circuit board to the other end of the second via.” 
(It should be noted that claims 9-10 are dependent from claim 1 not claim 4.) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0049522 to Mathew et al. (Mathew).
Regarding independent claim 1, Mathew discloses a method of manufacturing a display device (Fig. 9), comprising:
forming a thin film transistor array (Fig. 9: 70) on a substrate (Fig. 9: 58), wherein the substrate (58) has a first via (Fig. 9: 100) which enable two opposite sides of the substrate (58) to be communicated with each other; and
filling the first via (100) with a conductive filler (90) after the thin film transistor array (70) is formed, so that the conductive filler (90) is electrically connected with the thin film transistor array (70).
Regarding claim 4, Mathew discloses coupling a control circuit board (Fig. 9: 76) to the first via (100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew.
Regarding claim 2, Mathew discloses the method of manufacturing a display device according to claim 1 (see the rejection of claim 1 above),
Mathew fails to explicitly disclose wherein filling the first via with the conductive filler is performed at a preset temperature.
However, the temperature affect the conductive filler of the display device. It is known in the art to use temperature.  It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the result effect variable of the .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew and further in view of U.S. 2012/0001173 to Suzuki et al. (Suzuki).
Regarding claim 3, Mathew disclose all of the limitations of claim 1 from which this claim depends.
Mathew fails to explicitly disclose wherein a material of the conductive filler contains at least one of metal slurry and carbon nanotubes.
Takeshi discloses wherein a material of the conductive filler contains at least one of metal slurry and carbon nanotubes (¶0073).
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the via of Mathew with the least one of metal slurry and carbon nanotubes as taught by Takeshi in order to form a binder to disperse the obtained slurry and filling the aperture portion through the conductive paste in order to obtain the conductive member (¶0073).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mathew and further in view of U.S. Pat # 8288778 to Nakataniet al. (Nakatani).
Regarding claim 9, Mathew disclose all of the limitations of claim 1 from which this claim depends.

Nakatani discloses forming a second via (Fig. 12: 14) in a backlight module (12), the second via (14) enabling two opposite sides of the backlight module (12) to be communicated with each other; filling the second via (14) with another conductive filler (14); and coupling the first via (55) to one end of the second via (14) facing the substrate.
It would have been obvious to one of ordinary skill in the art at, or before the effective filing date of the invention to have provided the display device having an organic light-emitting diode array of Mathew with the second via as taught by Nakatani for the purposes of controlling the emission of light from the light emitting.

Allowable Subject Matter
	Claim 10 stand rejected under 35 U.S.C. §112 (see above) and are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the §112 rejection consistent with the examiner's applied interpretation.
	Regarding Claim 10, Mathew teaches:
	The method of Claim 9 (see the rejection of claim 9 above), 
	Mathew fails to disclose coupling a control circuit board to the other end of the second via.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062.  The examiner can normally be reached on M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896